Dismiss and Opinion Filed March 21, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-11-00490-CR
                                      No. 05-11-00491-CR
                                      No. 05-11-00492-CR
                                      No. 05-11-00493-CR

                              DIONTE MATTHEWS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
      Trial Court Cause Nos. F07-51260-X, F07-73298-X, F08-51985-X, F10-00641-X

                               MEMORANDUM OPINION
                          Before Justices Moseley, O'Neill, and Lewis
                                  Opinion by Justice Moseley
       Dionte Matthews was convicted, following adjudication of his guilt, of possession of

cocaine in an amount less than one gram; aggravated assault with a deadly weapon; and

possession of marijuana in an amount of five pounds or less but more than four ounces.

Appellant was also convicted, following a jury trial, of capital murder. Punishment was assessed

at life imprisonment for the capital murder; one year’s confinement in a state jail for the cocaine

and marijuana offenses; and twenty years’ imprisonment for the aggravated assault. Appellant

filed a motion for new trial and a notice of appeal in each case. The trial court granted appellant
a new trial in each case, which the State appealed. We abated the above appeals pending

disposition of the State’s appeals of the orders granting appellant new trials. 1

          On August 28, 2012, we affirmed the trial court’s orders granting the motions for new

trial, and the Texas Court of Criminal Appeals refused the State’s petitions for discretionary

review on February 13, 2013. See State v. Matthews, No. 05-11-00548-CR, 2012 WL 3668203

(Tex. App.—Dallas Aug. 28 2012, pet. ref’d) (not designated for publication). We thereafter

sent the parties a letter directing them to notify the Court by March 11, 2013 of why the above

appeals should not be reinstated and dismissed. Appellant’s counsel responded that she knew of

no reason why the appeals should not be reinstated and dismissed. The State also responded that

the appeals should be dismissed.

          The orders granting appellant new trials restored the cases to their position before the

former trial and there are no longer judgments in place. See TEX. R. APP. P. 21.9(b); Waller v.

State, 931 S.W.2d 640, 643–44 (Tex. App.—Dallas 1996, no pet.). Absent judgments of

conviction, we have no jurisdiction over the appeals. See Waller, 931 S.W.3d at 644.

          We dismiss the appeals for want of jurisdiction.




                                                                        /Jim Moseley/
                                                                        JIM MOSELEY
                                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47
110490F.U05




   1
       The State’s appeals were docketed as cause nos. 05-11-00548-CR through 05-11-00551-CR, The State of Texas v. Dionte Matthews.



                                                                  –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DIONTE MATTHEWS, Appellant                         On Appeal from the Criminal District Court
                                                   No. 6, Dallas County, Texas
No. 05-11-00490-CR        V.                       Trial Court Cause No. F07-51260-X.
                                                   Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                       Justices O'Neill and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 21st day of March, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DIONTE MATTHEWS, Appellant                         On Appeal from the Criminal District Court
                                                   No. 6, Dallas County, Texas
No. 05-11-00491-CR        V.                       Trial Court Cause No. F07-73298-X.
                                                   Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                       Justices O'Neill and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 21st day of March, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DIONTE MATTHEWS, Appellant                         On Appeal from the Criminal District Court
                                                   No. 6, Dallas County, Texas
No. 05-11-00492-CR        V.                       Trial Court Cause No. F08-51985-X.
                                                   Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                       Justices O'Neill and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 21st day of March, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –5–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DIONTE MATTHEWS, Appellant                         On Appeal from the Criminal District Court
                                                   No. 6, Dallas County, Texas
No. 05-11-00493-CR        V.                       Trial Court Cause No. F10-00641-X.
                                                   Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                       Justices O'Neill and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 21st day of March, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –6–